Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites in line 1 “wherein .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 11-12, 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshikiyo; Kimiaki (US 2007/0164329 A1, hereinafter “Toshikiyo”).
Regarding claim 1, Toshikiyo teaches a meta-optical device comprising: 
a meta-lens (as illustrated by Figs. 4&8, distributed index lens 1) comprising a plurality of nano-structures (as illustrated by Figs. 4&8, [0155]: refractive index lens 106/107 formed by nanoimprinting); 
a band pass filter (as illustrated by Figs. 4&8, [0132]: color filters 13-15) configured to transmit light of predetermined wavelengths within an operation wavelength band of the meta-lens; 
and a spacer layer (as illustrated by Figs. 4&8, [0114]: layer 5 as a spacer) provided between the meta-lens and the band pass filter (as illustrated by Figs. 4&8, the layer 5 between the distributed index lens 1 and color filters 14-15), the spacer layer supporting the plurality of nano-structures and providing a separation distance between the meta-lens and the band pass filter (as illustrated by Figs. 4&8, the layer 5 supporting the distributed index lens 1 having a thickness).

Regarding claim 2, Toshikiyo teaches the meta-optical device of claim 1, in addition Toshikiyo discloses wherein the meta-lens, the spacer layer, and the band pass filter are integrally formed on a substrate (as illustrated by Figs. 4,8 and 17). 

Regarding claim 5, Toshikiyo teaches the meta-optical device of claim 1, in addition Toshikiyo discloses wherein the band pass filter is a color filter array comprising a red filter, a green filter, and a blue filter (as illustrated by Figs. 4&8, [0005]&[0132]-[0133]: the color filter 2 transmits blue (B), red light (R) and green light (G)).
Regarding claim 6, Toshikiyo teaches the meta-optical device of claim 1, in addition Toshikiyo discloses wherein the band pass filter comprises at least one of a red filter, a green filter, and a blue filter (as illustrated by Figs. 4&8, [0005]& [0132]-[0133]: the color filter 2 transmits blue (B), red light (R) and green light (G)).

Regarding claim 7,  claim 7 has been analyzed and rejected with regard to claim 1 and in accordance with Toshikiyo's further teaching on: an image capturing apparatus ([0161]: a digital video camera, a digital still came, a camera equipped cell phone and the like) comprising: an image sensor configured to convert an optical image formed by the lens assembly and the meta-optical device into an electrical signal (Figs. 2&15, [0144]: signal light 26 is collected at an optical lens 27 and irradiated on a solid-state imaging apparatus 28 having a distributed index lens).

Regarding claim 9, Toshikiyo teaches the image capturing apparatus of claim 7, in addition Toshikiyo discloses wherein the meta-lens, the spacer layer, and the band pass filter are integrally formed on a substrate (as illustrated by Figs. 4,8 and 17, the distributed index lens 1, first layer 5, the color filter 2 formed on a second layer 5).

Regarding claim 11, Toshikiyo teaches the image capturing apparatus of claim 10, in addition Toshikiyo discloses wherein the meta-optical device is provided between the lens assembly and the image sensor (as illustrated by Figs. 2, 4, 8&15, the distributed index lens 1 between optical lens 27 and a light-receiving device (Si photodiodes) 6).
Regarding claim 12, Toshikiyo teaches the image capturing apparatus of claim 11, in addition Toshikiyo discloses wherein  is a cover glass for the image sensor (as illustrated by Figs. 4,8 and 17, a second layer 5 formed on the top of the light-receiving device 6 (claimed “cover”) ).

Regarding claim 14, Toshikiyo teaches the image capturing apparatus of claim 9, in addition Toshikiyo discloses wherein the band pass filter is a color filter array comprising a red filter, a green filter, and a blue filter (as illustrated by Figs. 4&8, [0005]&[0132]-[0133]: the color filter 2 transmits blue (B), red light (R) and green light (G)).

Regarding claim 15, Toshikiyo teaches the image capturing apparatus of claim 14, in addition Toshikiyo discloses wherein the meta-lens comprises: a first meta-lens facing the red filter and configured to focus red light; a second meta-lens facing the green filter and configured to focus green light; and a third meta-lens facing the blue filter and configured to focus blue light (as illustrated by Figs. 8, [0005]&[0132]-[0133]: the color filter 2 transmits blue (B), red light (R) and green light (G)).

Regarding claim 18, Toshikiyo teaches the image capturing apparatus of claim 7, in addition Toshikiyo discloses wherein the band pass filter comprises at least one of a red filter, a green filter, and a blue filter (as illustrated by Figs. 4&8, [0005]&[0132]-[0133]: the color filter 2 transmits blue (B), red light (R) and green light (G)).

Regarding claim 19, Toshikiyo teaches the image capturing apparatus of claim 18, in addition Toshikiyo discloses wherein the band pass filter, the spacer layer, and the meta-lens are integrally formed on a substrate (as illustrated by Figs. 4,8 and 17, the distributed index lens 1, first layer 5, the color filter 2 formed on a second layer 5).

Regarding claim 20, Toshikiyo teaches the image capturing apparatus of claim 19, in addition Toshikiyo discloses wherein the meta-optical device is provided between the lens assembly and the image sensor (as illustrated by Figs. 2, 4, 8&15, the distributed index lens 1 between optical lens 27 and a light-receiving device (Si photodiodes) 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Toshikiyo; Kimiaki (US 2007/0164329 A1, hereinafter “Toshikiyo”), in view of CASE Law In re Aller, 105 USPQ 233.

Regarding claim 3, Toshikiyo teaches the meta-optical device of claim 1, except wherein a thickness of the spacer layer is greater than a center wavelength λo of the operation wavelength band of the meta-lens and is smaller than 30 λo. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at wherein a thickness of the spacer layer is greater than a center wavelength λo of the operation wavelength band of the meta-lens and is smaller than 30 λo, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 8, Toshikiyo teaches the image capturing apparatus of claim 7, except wherein a thickness of the spacer layer is greater than a center wavelength λo of the operation wavelength band of the meta-lens and is smaller than 30 λo. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at wherein a thickness of the spacer layer is greater than a center wavelength λo of the operation wavelength band of the meta-lens and is smaller than 30 λo, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Toshikiyo; Kimiaki (US 2007/0164329 A1, hereinafter “Toshikiyo”), in view of Boettiger et al.  (US 20150381907 A1, hereinafter “Boettiger”).

Regarding claim 4, Toshikiyo teaches the meta-optical device of claim 1, except wherein the band pass filter is an infrared cut-off filter.
However, Boettiger discloses wherein the band pass filter is an infrared cut-off filter (as illustrated by Fig. 3, [0025]: provide both visible and infrared imaging with a single image sensor without compromising the quality of images in the visible spectral range, the visible imaging pixels in pixel array 24 may include both color filters that pass visible light and infrared cutoff filters that pass visible light while blocking infrared light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the band pass filter is an infrared cut-off filter as taught by Boettiger into Toshikiyo image device. The suggestion/ motivation for doing so would be to absorb or block infrared light. (Boettiger: [0025]).

Regarding claim 10, Toshikiyo teaches the image capturing apparatus of claim 9, except wherein the band pass filter is an infrared cut-off filter.
However, Boettiger discloses wherein the band pass filter is an infrared cut-off filter (as illustrated by Fig. 3, [0025]: provide both visible and infrared imaging with a single image sensor without compromising the quality of images in the visible spectral range, the visible imaging pixels in pixel array 24 may include both color filters that pass visible light and infrared cutoff filters that pass visible light while blocking infrared light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the band pass filter is an infrared cut-off filter as taught by Boettiger into Toshikiyo image device. The suggestion/ motivation for doing so would be to absorb or block infrared light. (Boettiger: [0025]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Toshikiyo and Boettiger combination, in view of Han et al. (US 20160316180 A1, hereinafter “Han”).

Regarding claim 13, the Toshikiyo and Boettiger combination teaches the image capturing apparatus of claim 10, except wherein the lens assembly comprise a lens with a flat surface, and wherein the meta-optical device is provided on the flat surface.
However, Han discloses wherein the lens assembly comprise a lens with a flat surface, and wherein the meta-optical device is provided on the flat surface (as illustrated by Figs. 2-3, [0053]: nanostructures 112, 122, and 132 are respectively illustrated on surfaces of substrates of the first through third optical devices 110, 120, and 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Toshikiyo optical lens design configuration with Han’s new thin-lens configuration such that the lens assembly comprise a lens with a flat surface, and wherein the meta-optical device is provided on the flat surface. The suggestion/ motivation for doing so would be to reduce the size of an imaging apparatus (Han: [0051]).

Claims 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Toshikiyo; Kimiaki (US 2007/0164329 A1, hereinafter “Toshikiyo”), in view of Han et al. (US 20160316180 A1, hereinafter “Han”).

Regarding claim 16, Toshikiyo teaches the image capturing apparatus of claim 15, except wherein the lens assembly comprises: a first lens assembly facing the first meta-lens; a second lens assembly facing the second meta-lens; and a third lens assembly facing the third meta-lens.
However, Han discloses wherein the lens assembly (as illustrated by Figs. 7&15) comprises: a first lens assembly facing the first meta-lens (as illustrated by Figs. 7&15, first optical device 110 facing nanostructures 122 and 132); a second lens assembly facing the second meta-lens; and a third lens assembly facing the third meta-lens (as illustrated by Figs. 7&15, [0110]-[0112]: image sensor 1000 includes a plurality of imaging apparatuses of Fig. 7 wherein the first optical device 110 facing nanostructures 122 and 132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the lens assembly comprises: a first lens assembly facing the first meta-lens; a second lens assembly facing the second meta-lens; and a third lens assembly facing the third meta-lens as taught by Han into Toshikiyo imaging device. The suggestion/ motivation for doing so would be to provide a sensor array for hyperspectral imaging (Han: [0114]).

Regarding claim 17, the Toshikiyo and Han combination teaches the image capturing apparatus of claim 16, in addition Han discloses wherein the meta-optical device is provided between the lens assembly and the image sensor (as illustrated by Figs. 7&15, nanostructures 122 and 132 between first optical device 110 light measurers 200). The suggestion/ motivation for doing so would be to provide a sensor array for hyperspectral imaging (Han: [0114]).

 Regarding claim 21, Toshikiyo teaches the image capturing apparatus of claim 19, except wherein the lens assembly comprise a lens with a flat surface, and wherein the meta-optical device is provided on the flat surface.
However, Han discloses wherein the lens assembly comprise a lens with a flat surface, and wherein the meta-optical device is provided on the flat surface (as illustrated by Figs. 2-3, [0053]: nanostructures 112, 122, and 132 are respectively illustrated on surfaces of substrates of the first through third optical devices 110, 120, and 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Toshikiyo optical lens design configuration with Han’s new thin-lens configuration such that wherein the lens assembly comprise a lens with a flat surface, and wherein the meta-optical device is provided on the flat surface. The suggestion/ motivation for doing so would be to reduce the size of an imaging apparatus (Han: [0051]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697